DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 was filed after the mailing date of the Notice of Allowance on 04/05/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-13 and 15-24 stand allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1, Mizutani et al., US 2015/0279852 discloses all limitations of claim 1 except for that “….”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 

In re Claim 21, prior-art fails to disclose a three-dimensional memory device, comprising “a vertical interconnection via region located between adjacent terrace region and array interconnection region; vertical interconnection structures located in the vertical interconnection via region; and layer contact via structures located in the terrace region and contacting respective electrically conductive layer, wherein an alternating stack of the insulating layers and electrically insulating spacer layers at least partially surrounded by a dielectric barrier wall are located in the vertical interconnection via region.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 22, prior-art fails to disclose a three-dimensional memory device wherein “each of the alternating stacks has a width modulation along a second horizontal direction that is perpendicular to the first horizontal direction within the area of the inter-array region; vertical steps of stepped surfaces of the respective alternating stack extend along the second horizontal direction and are laterally spaced apart along the first horizontal direction; and the vertical steps of the stepped surfaces of the respective alternating stack adjoin a sidewall of a respective line trench of the line trenches.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 

In re Claim 24, prior-art fails to disclose a three-dimensional memory device, wherein “the alternating stacks comprise: first alternating stacks including a respective array interconnection region having a straight sidewall that extends from the first memory array region to the second memory array region; and second alternating stacks including a respective array interconnection region having a meandering sidewall including straight sidewall segments that laterally extend along the first horizontal direction and slanted sidewall segments that laterally extend at an angle in a range from 10 degrees to 80 degrees with respect to the first horizontal direction.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893